In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-19-00192-CV


                               IN THE INTEREST OF K.L., A CHILD

                              On Appeal from the 108th District Court
                                       Potter County, Texas
             Trial Court No. 91,275-E-FM, Honorable Douglas R. Woodburn, Presiding

                                          September 3, 2019

                                  MEMORANDUM OPINION
                       Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       The trial court terminated A.L.’s parental rights to her daughter, K.L.; A.L. appealed

from that judgment. Appointed counsel for A.L. filed a motion to withdraw, together with

an Anders1 brief in support thereof. In the latter, counsel certified that she diligently

searched the record and concluded that the appeal was without merit. Appellate counsel

also filed a copy of a letter sent to A.L. informing her of her right to file a pro se response.

A.L. was also provided a copy of the appellate record, according to counsel. By letter

dated July 31, 2019, this Court notified A.L. of her right to file her own brief or response

by August 20, 2019, if she wished to do so. To date, no response has been received.


       1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal. They encompassed the sufficiency of the

evidence to support 1) at least one statutory ground upon which termination was based

and 2) the finding that termination was in the child’s best interest. Per our obligation

specified in In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied) (citing

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005)), we too reviewed the

appellate record in search of arguable issues for appeal. None were found.

       Furthermore, in conducting our review we observed that the multiple statutory

grounds upon which termination was based included subsections (D) and (E) of

§ 161.001(b)(1) of the Texas Family Code.        That observation coupled with the due

process concerns mentioned by the Supreme Court in In re N.G., ___ S.W.3d ___, 2019

Tex. LEXIS 465 (Tex. May 17, 2019) (per curiam) (involving a non-Anders setting) led us

to also conduct a sua sponte review of the record to determine whether those findings

were supported by the quantum of evidence mandated in In re N.G. They were. Yet, the

Anders brief filed by appointed counsel does not reveal whether counsel undertook a

similar review.

       Counsel correctly observed that termination may be affirmed on any one statutory

ground found by the factfinder, assuming, of course, sufficient evidence supported that

ground. In re M.M., No. 07-19-00105-CV, 2019 Tex. App. LEXIS 7505, at *5 (Tex. App.—

Amarillo Aug. 21, 2019) (mem. op.). Nonetheless, a parent may encounter other future

ramifications of a finding that termination was warranted on either (D) or (E), as explained

in N.G. And, if such findings lacked evidentiary support, question arises as to whether an

arguable issue exists pretermitting use of the Anders procedure, given those



                                             2
ramifications. Thus, counsel would best serve and safeguard the interests of his or her

client by conducting an evidentiary review of those findings when assessing whether the

appeal is meritless; counsel would also assist the court in efficiently and accurately

disposing of the appeal by illustrating that such a review were undertaken. See id. at *7

(wherein appointed counsel was asked to submit additional briefing).

      Because our review of the record yielded no arguable issues, we concur with

counsel’s representation that the appeal is meritless.       Accordingly, the judgment is

affirmed.

      Finally, we also call counsel’s attention to the scope of an indigent parent’s right to

counsel. Such right encompasses the right to legal representation through the exhaustion

of appeals, which may include petitioning for review by the Texas Supreme Court. See

In re P.M., 520 S.W.3d 24, 26–27 (Tex. 2016) (per curiam). In explaining why counsel

filed an Anders brief and motion to withdraw at bar, counsel told appellant: “[Y]ou have

the pro se right to seek review of the Court of Appeals’ decision from the Supreme Court

of Texas.” Telling a parent that he or she has a “pro se” right to seek further review

implies that counsel need not assist in that endeavor. So implying may be inaccurate in

view of P.M. Consequently, we take no action on counsel’s motion to withdraw.


                                                               Brian Quinn
                                                               Chief Justice




                                             3